Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori(US 2007/0110883).
	Regarding claims 16 and 17, Mori teaches an extruded fish product consisting of fish and 3% salt(abstract, paragraph 44)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,8-24,26-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall(US 3615686) in view of Kammuri(US 4439456)
	Regarding claims 1,15,16, Marshall teaches a process for making a fish product comprising
	Providing frozen fish pieces that comprise additives such as salt(col 2, line 19-31)
	Extruding the mixture of fish and salt into a fish product(col 2, line 2, line 63-75)
	Marshall does not specifically teach mixing of salt with the fish pieces and that the fish product only comprises salt as an additive. However, Kammuri teaches a process of making a fibrous food product comprising mixing and kneading 2 to 4% salt and fish to produce a paste and extruding the paste to form a cohesive food product(col 2, line 40-col 3, line 49). Kammuri teaches that the salt functions to dissolve the fish proteins so the mixture can be formed into a viscous paste and effectively extruded. It would have been obvious to include only 2 to 4% salt with the frozen fish pieces of Marshall during mixing as taught in Kammuri in order to dissolve the proteins and form a mixture that can be easily extruded. No other additives are required in Marshall so it would have been obvious to include only salt for the specific purposes as set forth in 
	Regarding claim 2, Marshall teaches that the fish is frozen before extrusion and remains frozen during and after extrusion(col 2, line 19-42). Therefore, the frozen fish is only frozen once. 
	Regarding claim 3, Marshall teaches the presence of an additive such as salt in the frozen fish composition(col 2, line 66-69) but does not specifically teach mixing of salt with frozen fish at a temperature of -2 to -4C. However, Marshall teaches first freezing the fish and extruding at a temperature of -2 to -6C(col 2, line 19-75). Marshall further teaches that it is important for the fish to stay frozen throughout the process(col 2, line 32-42). Therefore, it would have been obvious to mix the salt with the frozen fish at a temperature of -2 to -6C, the same temperature as extrusion, in order to keep the fish frozen throughout the entire process as desired in Marshall. 
	Regarding claim 4, Marshall teaches first freezing the fish and extruding at a temperature of -2 to -6C(col 2, line 19-75).
	Regarding claim 5, Kammuri renders obvious including 2 to 4% salt in with the frozen fish pieces of Marshall, which overlaps the claimed range of 0.25 to 2.5% w/w and renders it obvious. 
Regarding claim 6, Marshall and Kammuri teaches including 2 to 4 % of salt and not 0.25 to 0.75% as claimed. However, it would have been obvious to adjust the amount of salt present depending on the salty flavor desired in the final composition, since salt is a conventional and well-known ingredient. 

	It would have been obvious to iteratively mix the fish pieces while cooling to the required temperature of –2 to -6 C in order to achieve a cohesive fish composition. 
	Regarding claim 11, Marshall teaches extruding the fish product and breaking into multiple portions(col 4, line 14-20) but does not specifically teach cutting the fish product as exits the extruder. However, it would have been obvious to cut the fish product as it exits the extruder as is customary in the art to form individual portions of extruded material as desired in Marshall.  
	Regarding claim 12, Marshall teaches shaping the fish product by extrusion into a variety of shapes but does not specifically teach that the extruding extrudes the fish product into the shape of a fish. However, it would have been obvious to adjust the dimensions of the extruder in order to achieve the desired shape, for example the shape of a fish. A fish shape is merely an aesthetic design choice that is not patentably distinct.  
	Regarding claim 13, Marshall teaches that the fish product can comprise water binding agents such as phosphates(col 3, line 15-22) but does not require them. Therefore, it would have been obvious to exclude the water binding agents based on the disclosure of Marshall.

Regarding claim 17, Kammuri renders obvious including 2 to 4% salt in with the frozen fish pieces of Marshall, which overlaps the claimed range of 0.25 to 2.5% w/w and renders it obvious. 
Regarding claim 18, Marshall and Kammuri teaches including 2 to 4 % of salt and not 0.25 to 0.75% as claimed. However, it would have been obvious to adjust the amount of salt present depending on the salty flavor desired in the final composition, since salt is a conventional and well-known ingredient. 
Regarding claims 19,34, Marshall teaches a process for making a fish product comprising
Providing frozen fish pieces that comprise additives such as salt(col 2, line 19-31)
	Extruding the mixture of fish and salt into a fish product(col 2, line 2, line 63-75)
	Marshall does not specifically teach mixing of salt with the fish pieces and that the fish product only comprises salt as an additive. However, Kammuri teaches a process of making a fibrous food product comprising mixing and kneading 2 to 4% salt and fish to produce a paste and extruding the paste to form a cohesive food product(col 2, line 40-col 3, line 49). Kammuri teaches that the salt functions to dissolve the fish proteins so the mixture can be formed into a viscous paste and effectively extruded. It would have been obvious to include only 2 to 4% salt with the frozen fish pieces of Marshall during mixing as taught in Kammuri in order to dissolve the proteins and form a 
Marshall teaches the presence of an additive such as salt in the frozen fish composition but does not specifically teach mixing of salt with frozen fish at a temperature of -2 to -4C. However, Marshall teaches first freezing the fish and extruding at a temperature of -2 to -6C. Marshall further teaches that it is important for the fish to stay frozen throughout the process. Therefore, it would have been obvious to mix the salt with the frozen fish at a temperature of -2 to -6C, the same temperature as extrusion, in order to keep the fish frozen throughout the entire process as desired in Marshall. 
Regarding claim 20, Marshall teaches that the fish is frozen before extrusion and remains frozen during and after extrusion(col 2, line 19-42). Therefore, the frozen fish is only frozen once.
	Regarding claim 21, Marshall teaches the presence of an additive such as salt in the frozen fish composition(col 2, line 66-69) but does not specifically teach mixing of salt with frozen fish at a temperature of -2 to -4C. However, Marshall teaches first freezing the fish and extruding at a temperature of -2 to -6C(col 2, line 19-75). Marshall further teaches that it is important for the fish to stay frozen throughout the process(col 2, line 32-42). Therefore, it would have been obvious to mix the salt with the frozen fish at a temperature of -2 to -6C, the same temperature as extrusion, in order to keep the fish frozen throughout the entire process as desired in Marshall.

Regarding claim 23, Kammuri renders obvious including 2 to 4% salt in with the frozen fish pieces of Marshall, which overlaps the claimed range of 0.25 to 2.5% w/w and renders it obvious. 
Regarding claim 24, Marshall and Kammuri teaches including 2 to 4 % of salt and not 0.25 to 0.75% as claimed. However, it would have been obvious to adjust the amount of salt present depending on the salty flavor desired in the final composition, since salt is a conventional and well-known ingredient. 
Regarding claims 26-28, Marshall teaches mixing of the fish pieces and extruding at a temperature of –2 to -6C until the fish pieces are bound together(col 3, line 1-15). Therefore, the freezing temperature during mixing and extruding is considered a “binding temperature” as claimed. 
It would have been obvious to iteratively mix the fish pieces while cooling to the required temperature of –2 to -6 C in order to achieve a cohesive fix composition.
	Regarding claim 29, Marshall teaches extruding the fish product and breaking into multiple portions(col 4, line 14-20) but does not specifically teach cutting the fish product as exits the extruder. However, it would have been obvious to cut the fish product as it exits the extruder as is customary in the art to form individual portions of extruded material as desired in Marshall.  
Regarding claim 30, Marshall teaches shaping the fish product by extrusion into a variety of shapes but does not specifically teach that the extruding extrudes the fish product into the shape of a fish. However, it would have been obvious to adjust the 
	Regarding claim 31, Marshall teaches that the fish product can comprise water binding agents such as phosphates(col 3, line 15-22) but does not require them. Therefore, it would have been obvious to exclude the water binding agents based on the disclosure of Marshall.
	Regarding claim 32, Marshall teaches that the fish product can comprise additives but they are not required. Therefore, it would have been obvious to exclude the claimed additives based on the disclosure of Marshall. 
	Regarding claim 33, Marshall teaches the fish is frozen at a temperature of -2 to -6C throughout the process(col 2, line 73-75). Therefore, it would have been obvious to keep the fish at a temperature of -2 to -6C during the salt addition as made obvious by Kammuri. Marshall teaches that the fish can be cod(col 1, line 7-25)

Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall(US 3615686) in view of Kammuri(US 4439456) further in view of Kortschack(US 2014/0255588).
Regarding claims 7 and 25, Marshall and Kammuri do not teach performing the mixing in a bowl butter. However, Kortschack teach that comminuted products such as sausages are commonly mixed and cut in a bowl cutter in order to achieve a pasty consistency(paragraph 3). Likewise, Marshall teaches a comminuted fish product that is further extruded. Therefore, it would have been obvious to perform the mixing and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791